FILE COPY




                                          COURT OF APPEALS
                                          SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                            CLERK
 BONNIE SUDDERTH                           TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                                401 W. BELKNAP, SUITE 9000
JUSTICES                                      FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  SUE WALKER                                                                              LISA M. WEST
  BILL MEIER                                        TEL: (817) 884-1900
  LEE GABRIEL                                                                            GENERAL COUNSEL
  ELIZABETH KERR                                   FAX: (817) 884-1932                    CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                                www.txcourts.gov/2ndcoa



                                            November 15, 2018

    Criminal County Clerk, Tarrant County                     Hon. Jamie Graves Cummings
    Tim Curry Criminal Justice Center                         Judge, County Criminal Court No. 5
    401 W. Belknap St., 2nd Floor                             Tim Curry Criminal Justice Center
    Fort Worth, TX 76196-4401                                 401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                                  Fort Worth, TX 76137
                                                              * DELIVERED VIA E-MAIL *
    Brian J. Newman
    209 W. 2nd St., Ste. 347                                  Joseph W. Spence
    Fort Worth, TX 76102                                      Assistant District Attorney
    * DELIVERED VIA E-MAIL *                                  Tim Curry Criminal Justice Center
                                                              401 W. Belknap St.
    Hon. David L. Evans                                       Fort Worth, TX 76196
    Regional Presiding Judge                                  * DELIVERED VIA E-MAIL *
    Tom Vandergriff Civil Courts Building
    100 N. Calhoun, 4th Floor
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:         02-18-00375-CR, 02-18-00376-CR,
                                                      02-18-00377-CR
                     Trial Court Case Number:         1492946, 1545647, 1545908

    Style:           Omar Jawara
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced causes. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                          FILE COPY

02-18-00375-CR
November 15, 2018
Page 2


                    Respectfully yours,

                    DEBRA SPISAK, CLERK